Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 27, 29-31, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 12-13 of U.S. Patent No. 10454237. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 21 is not patentably distinct from U.S. Patent No. 10454237 claim 1.
Instant claim 22 is not patentably distinct from U.S. Patent No. 10454237 claim 8.
Instant claim 27 is not patentably distinct from U.S. Patent No. 10454237 claim 3.
Instant claim 29 is not patentably distinct from U.S. Patent No. 10454237 claim 2.

Instant claim 31 is not patentably distinct from U.S. Patent No. 10454237 claim 1.
Instant claim 38 is not patentably distinct from U.S. Patent No. 10454237 claims 12-13. U.S. Patent No. 10454237 claims do not recite a controller as is recited in the instant claim but the use of a controller to automate the movement of the path diversion assembly output mirror is obvious; MPEP 2144.04 automating a manual activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuizenga (US 5249192 A; 9/28/1993; cited in IDS) in view of Eno (US 20060126675 A1; 6/15/2006; cited in IDS).
Regarding claim 21, Kuizenga teaches a surgical laser system (Abstract) comprising:

a laser source configured to produce a second laser energy (Col. 1 lines 15-20; Col. 1 lines 45-60);
an output (Fig. 10, 105); and
a path diversion assembly having a first operating mode, in which the first laser energy is directed from the pump module to the output (Fig. 10). 
Kuizenga does not teach
a second operating mode, in which the second laser energy is directed form the laser source to the output.
However, Eno teaches in the same field of endeavor (Abstract; [0002]) a path diversion assembly having a first operating mode and a second operating mode, in which the second laser energy is directed form the laser source to the output (Fig. 2A-3; [0020]; Fig. 11; Fig. 13). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kuizenga with these features of Eno such that there can be first and second operating modes to output different laser energies as desired (Eno [0001]-[0003]).
Regarding claim 22, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the path diversion assembly includes an output mirror which is reflective to both the first laser energy and the second laser energy (Fig. 10, 95; Col. 10 lines 23-37; Col. 10 lines 55-68; the laser select mechanism of Kuizenga reads on “output mirror” and allows for selection of different mirrors for different reflectivity which meets the instant claim recitation). 
Regarding claim 23, the combination of Kuizenga and Eno teaches a processor (Kuizenga Col. 12 line 47 “computer control”), wherein the path diversion assembly further includes a motion stage attached to the output mirror (Kuizenga Fig. 9; Fig. 10, 95; Fig. 14), and the processor is configured to control the motion stage so the output mirror is in a first position in the first operating mode and the output mirror is in a second position in the second operating mode (Kuizenga Col. 12 line 47 “computer control”; Fig. 10; Eno Fig. 2A-3; [0020]; Fig. 11; Fig. 13).
Regarding claim 24, the combination of Kuizenga and Eno teaches wherein the processor is configured to control the motion stage so the output mirror is positioned between an output path of the first laser energy and the output in the second position (Kuizenga Col. 12 line 47 “computer control”; Fig. 10; Eno Fig. 2A-3; [0020]; Fig. 11; Fig. 13).
Regarding claim 25, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the path diversion assembly includes a beam dump (Fig. 10, beam block reads on “beam dump”), and the output mirror reflects the first laser energy to the beam dump and reflects the second laser energy to the output in the second operation mode (Fig. 10, 105 reads out output and the mirror 95 operates to determine which laser energy is reflected to 105 and which is reflected to beam block).
Regarding claim 26, the combination of Kuizenga and Eno teaches a processor (Kuizenga Col. 12 line 47 “computer control”) configured to control the pump module to produce only the pump energy in the first operating mode (Kuizenga Fig. 10), and to control the laser source to produce only the second laser energy in the second operating mode (Eno Fig. 13). 
Regarding claim 27, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the first laser energy is configured to perform a vaporization operation, and the second laser energy is configured to perform a coagulation operation (Col. 3 lines 25-35 “cutting most kinds of tissue due to water absorption” reads on “vaporization operation” and “causing coagulation” reads on “coagulation operation”).
Regarding claim 28, the combination of Kuizenga and Eno, teaches wherein the pump module is configured to produce the pump energy in the first operation mode and the second operation mode (Kuizenga Fig. 10, 94; Col. 6 lines 3-10; Col. 9 lines 43-60), and the laser source is configured to produce the second laser energy only in the second operation mode (Eno Fig. 13).
Regarding claim 29, in the combination of Kuizenga and Eno, Kuizenga teaches a waveguide optically coupled to the output (Col 10 line 20 “fiberoptic”); and
a delivery device at a distal end of the waveguide and configured to discharge the first laser energy or the second laser energy to a target site (Col 10 line 20 “fiberoptic delivery system coupled to an endostat”).
Regarding claim 30, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the first laser energy has a wavelength of 400nm to 600nm (Col. 12 line 68 “0.532 micron”), and the second laser energy has a wavelength of 780nm to 3.0µm (Col. 3 line 30 “1.06 micron”).
Regarding claim 31, in the combination of Kuizenga and Eno, Kuizenga teaches a gain medium configured to convert the pump energy to the first laser energy (Col. 6 lines 7-9).
Regarding claim 32, Kuizenga teaches a controller for a surgical laser system (Col. 12 line 47 “computer control”), the controller being coupled to a pump module, a laser source, and a path diversion assembly, wherein the controller is configured to cause:
the pump module configured to produce a pump energy for generating a first laser energy (Col. 6 lines 3-10);
the laser source configured to produce a second laser energy (Col. 1 lines 15-20; Col. 1 lines 45-60);
a path diversion assembly to direct the first laser energy from the pump module to an output in a first operating mode (Fig. 10). 
Kuizenga does not teach the second laser energy from the laser source to the output in a second operating mode. However, Eno teaches in the same field of endeavor (Abstract; [0002]) a path diversion assembly having a first operating mode and a second operating mode, in which the second laser energy is directed form the laser source to the output (Fig. 2A-3; [0020]; Fig. 11; Fig. 13). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kuizenga with these features of Eno such that there can be first and second operating modes to output different laser energies as desired (Eno [0001]-[0003]).
Regarding claim 33, the combination of Kuizenga and Eno teaches wherein the surgical laser system further includes a motion stage attached to an output mirror (Kuizenga Fig. 9; Fig. 10, 95; Fig. 14), and wherein the controller is further configured to control the motion stage (Kuizenga Col. 12 line 47 “computer control”) to position the 
Regarding claim 34, the combination of Kuizenga and Eno teaches to control the motion stage to position the output mirror between an output path of the first laser energy and the output in the second position (Kuizenga Col. 12 line 47 “computer control”; Fig. 10; Eno Fig. 2A-3; [0020]; Fig. 11; Fig. 13).
Regarding claim 35, the combination of Kuizenga and Eno teaches control (Kuizenga Col. 12 line 47 “computer control”) the surgical laser system to emit only the first laser energy from the output in the first operating mode (Kuizenga Fig. 10) and to emit only the second laser energy from the output in the second operating mode (Eno Fig. 13). 
Regarding claim 36, in the combination of Kuizenga and Eno, Kuizenga teaches a gain medium, and wherein the controller is further configured to control the gain medium to convert the pump energy to the first laser energy (Col. 12 line 47 “computer control”; Col. 6 lines 7-9).
Regarding claim 37, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the first laser energy has a wavelength of 400nm to 600nm (Col. 12 line 68 “0.532 micron”), and the second laser energy has a wavelength of 780nm to 3.0µm (Col. 3 line 30 “1.06 micron”).
Regarding claim 38, Kuizenga teaches a surgical laser system (Abstract) comprising:

a second laser source configured to produce a second laser energy having a wavelength of 780nm to 3.0µm (Col. 3 line 30 “1.06 micron”); 
an output (Fig. 10, 105);
a path diversion assembly (Fig. 10) comprising:
an output mirror (Fig. 10, 95; Col. 10 lines 23-37; Col. 10 lines 55-68),
a first operating mode, in which the output mirror is in a first position (Fig. 10);
a second operating mode, in which the output mirror is in a second position (Fig. 10, 95; Fig. 14; Col. 10 lines 23-37; Col. 10 lines 55-68);
a controller coupled to the first laser source, the second laser source, and the path diversion assembly (Kuizenga Col. 12 line 47 “computer control”), wherein the controller is configured to control the first laser source to generate the first laser energy in both the first operating mode and the second operating mode (Fig. 10, 94; Col. 6 lines 3-10; Col. 9 lines 43-60). 
Kuizenga does not teach to control the second laser source to generate the second laser energy only in the second operating mode. However, However, Eno teaches in the same field of endeavor (Abstract; [0002]) control the second laser source to generate the second laser energy only in the second operating mode (Fig. 2A-3; [0020]; Fig. 11; Fig. 13). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kuizenga with these features of Eno such that there can be first and second operating modes to output different laser energies as desired (Eno [0001]-[0003]).

Regarding claim 39, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the first laser energy is configured to perform a vaporization operation, and the second laser energy is configured to perform a coagulation operation (Col. 3 lines 25-35 “cutting most kinds of tissue due to water absorption” reads on “vaporization operation” and “causing coagulation” reads on “coagulation operation”).
Regarding claim 40, in the combination of Kuizenga and Eno, Kuizenga teaches wherein the path diversion assembly further includes a beam dump (Fig. 10, beam block reads on “beam dump”), and the output mirror reflects the first laser energy to the beam dump and reflects the second laser energy to the output in the second operation mode (Fig. 10, 105 reads out output and the mirror 95 operates to determine which laser energy is reflected to 105 and which is reflected to beam block). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792